Citation Nr: 9936117	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for low back syndrome with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  This appeal arises from a March 1996 rating 
action in which the RO denied an evaluation in excess of 40 
percent for a low back syndrome with degenerative disk 
disease.

The veteran was afforded a hearing before an RO hearing 
officer in February 1997 and a video conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in October 1999.  Transcripts of both 
hearings are of record.


REMAND

The veteran contends, in essence, that his back disability is 
more disabling than currently evaluated and warrants an 
increased rating.  In particular, the veteran  asserts that 
he has had to take numerous days off of work, and that he has 
been put on permanent light duty status as a result of his 
back pain.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).   

Following a complete review of the claims folder, the Board 
finds that further development is required.  The December 
1997 VA orthopedic examination report shows that the examiner 
failed to render comments prescribed by De Luca.  The veteran 
reported that he has constant lower back pain and that he has 
muscle spasms of the lower back.  At times, the pain would 
radiate into his left leg.  Every three months or so, he may 
have an episode of severe lower back pain which may last as 
long as three weeks.  He was employed as a nursing assistant.  
The examiner reported the range of motion of the low back in 
degrees and in all planes.  He noted that the left calf 
measured 35.5 cm in circumference and that the right calf 
measured 38.5 cm in circumference.  Straight leg raising 
caused lower back pain on the left side at 70 degrees.  
Furthermore, he noted that the veteran had radiological 
evidence of intravertebral disc degeneration which was 
extensive.  He noted that the fact that there was some degree 
of asymmetry of the left calf was suggestive of 
radiculopathy.  However, the examiner did not discuss the 
veteran's functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his back since December 
1997, the date of the last VA 
examination.  Based on his response, the 
RO should obtain copies of all records of  
treatment from the identified source(s), 
if any, and associate them with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service connected low 
back syndrome with degenerative disc 
disease.  The claims folder must be made 
available to the examiner prior to the 
examination and the examiner should 
indicate that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  The 
examiner should report range of motion of 
the low back in degrees and in all planes 
and state whether any limitation of 
motion exhibited is slight, moderate, or 
severe in degree.  The examiner should 
then offer an assessment of the degree of 
severity of the service-connected back 
disability which corresponds to the 
criteria set forth in the applicable 
diagnostic code, 5293 for a higher 
rating.  These include: symptoms severe 
with recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
with little intermittent relief.  
 
Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service 
connected low back disorder upon the 
veteran's ordinary activity and how it 
impairs him functionally, particularly in 
the work place.  In making such 
determination, the examiner should review 
any material obtained pursuant to the 
request above.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1999).    

3.  A copy of the notice advising the 
veteran of the scheduled examination, 
properly addressed, should be inserted 
into the claims folder.  He should also 
be apprised of the consequences of the 
failure to report for such examination, 
in accordance with the provisions of 
38 C.F.R. § 3.655 (1999).

4. When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

In the event that the benefit sought remains adverse, the 
veteran and his representative should be furnished an 
appropriate Supplemental Statement of the Case and afforded a 
reasonable time to reply thereto.  They should then be given 
the opportunity to review the claims folder and complete a 
646 or equivalent.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the veteran unless notified.  
The purpose of this REMAND is to comply with a precedent 
decision of the Court and to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












